Title: From Sarah Manning Vaughan to Abigail Smith Adams, 22 September 1804
From: Vaughan, Sarah Manning
To: Adams, Abigail Smith



My dear Madam,
Hallowell Septr: 22d: 1804

Permit me to introduce to your friendly notice our eldest son & daughter who mean to stay a short time in Boston, and are desirous of paying their respects to you & Mr. Adams. I flatter myself they are virtuous & amiable & that you will not be displeased with them, they have had but few advantages of education beyond what they could find at home. They will not I fear notwithstanding their partiality to Kennebec induce you & Mr. Adams to pay us a visit through it would give us great pleasure to see you.
Mr. V— says that the country is much less remarkable at present for its lumber—than for its soil, its farms & its orchards and that Europeans and Americans are equally struck as they pass through it—He desires to unite with me in respectful remembrances to yourself and Mr. Adams—
I remain Dear Madam, / your respectful hum Servt.
Sarah Vaughan